Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1, 2, 4, 7, 11, 12, 14, 17 and 18 are allowed.
Following are the examiner's reasons for allowance: 
Applicants requested to participate in the patent prosecution highway (PPH) in the USPTO and were granted a petition to make the application special under the PPH pilot program. The PPH Decision was mailed 08/10/2021.
Applicants have addressed the 35 USC 101 and 112 issues raised in the previous office action where it was also noted that the claims were allowed over the prior art. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/            Primary Examiner, Art Unit 2643